DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “setting section that sets”, “information setting section that…inherits”, “determination section that determines”, “update section that updates”, “feature amount calculation section that calculates”, “filter processing section that performs”, “computation section that uses”, “output section that outputs” in claims 1, 8, 10, 11, 13 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 17 recites a “program for causing a computer to perform a process”.  This is pure software in the absence of a statutory computer readable medium, which is not patentable.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 11, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reso et al. (US 20150371113).
Regarding claim 1, Reso et al. discloses an image processing device comprising: 
a setting section that sets superpixels for frames included in a video image, the superpixels being regions including a plurality of pixels (“According to the invention, a method for generating temporally consistent superpixels for a sequence of images” at paragraph 0007, line 1); and 
an information setting section that, as information regarding each of the superpixels in a predetermined frame, inherits and sets information regarding a corresponding one of the superpixels in a frame earlier than the predetermined frame (“initializing subsequent images based on a label propagation using backward optical flow” at paragraph 0009; “As mentioned above, TCS initializes new images only by projecting the spatial centers into a new image entering the observation window. Therefore, the weighted average of the dense optical flow determined over all pixels assigned to a cluster is used for the projection” at paragraph 0057, line 1).
Regarding claim 2, Reso et al. discloses a device wherein the information setting section performs motion compensation by using a motion vector in order to determine the superpixel in the earlier frame, the determined superpixel serving as an information inheritance source (“it is proposed to use a dense optical backward flow, which is computed from the image entering the observation window k+1 to the preceding image k in the window. This approach is shown in FIG. 3(c). Rounding the optical backward flow components u and v to the nearest integer for the horizontal and vertical direction and clipping components pointing outside the valid image area, the initial mapping of pixels to cluster centers of the new image k+1 denoted as {circumflex over (σ)}.sub.x,y,k+1.sup.init can be deduced from the previous mapping after L iterations of image k” at paragraph 0059, line 1).
Regarding claim 3, Reso et al. discloses a device wherein the information setting section determines, as the superpixel serving as the information inheritance source, the superpixel in the earlier frame that is positioned closest to a motion-compensated location of the superpixel serving as an information inheritance destination (“The assignment problem is solved by applying an iterative Lloyd's algorithm, which converges to a locally optimal solution. The clusters are initialized as evenly distributed, non-overlapping rectangles or squares, for example, in the spatial subspace. To minimize the energy term Etotal the algorithm iterates two alternating steps, the assignment-step and the update-step. In the assignment-step, each contour pixel n is assigned to the cluster kε Kn, for which the energy term E(n,k) has its minimum given the set Kn” at paragraph 0040, line 1; “Rounding the optical backward flow components u and v to the nearest integer for the horizontal and vertical direction and clipping components pointing outside the valid image area, the initial mapping of pixels to cluster centers of the new image k+1 denoted as {circumflex over (σ)}.sub.x,y,k+1.sup.init can be deduced from the previous mapping after L iterations of image k” at paragraph 0059, line).
Regarding claim 4, Reso et al. discloses a device wherein the information setting section selects one of the superpixels within a predetermined range based on the motion-compensated location of the superpixel serving as the information inheritance destination in the earlier frame, and determines the selected superpixel as the superpixel serving as the information inheritance source (“Rounding the optical backward flow components u and v to the nearest integer for the horizontal and vertical direction and clipping components pointing outside the valid image area, the initial mapping of pixels to cluster centers of the new image k+1 denoted as {circumflex over (σ)}.sub.x,y,k+1.sup.init can be deduced from the previous mapping after L iterations of image k” at paragraph 0059, line 5).
Regarding claim 5, Reso et al. discloses a device wherein the information setting section determines the superpixel serving as the information inheritance source in accordance with a relationship between a location of the superpixel serving as an information inheritance destination and a location of each of the superpixels in the earlier frame (“Rounding the optical backward flow components u and v to the nearest integer for the horizontal and vertical direction and clipping components pointing outside the valid image area, the initial mapping of pixels to cluster centers of the new image k+1 denoted as {circumflex over (σ)}.sub.x,y,k+1.sup.init can be deduced from the previous mapping after L iterations of image k” at paragraph 0059, line 5).
Regarding claim 6, Reso et al. discloses a device wherein information regarding the superpixel includes pixel value information determined based on pixel values of pixels included in the superpixel and coordinate information regarding the superpixel (“The energy E.sub.c(n,k) is directly proportional to the Euclidean distances between the contour pixel n and the color center of cluster k in the chosen color space. Likewise, E.sub.s(n,k) is proportional to the Euclidean distance of the spatial position of n and the spatial position of the center of cluster k” at paragraph 0039, line 1).
Regarding claim 7, Reso et al. discloses a device wherein the information setting section sets pixel value information included in the information regarding the superpixel serving as the information inheritance source as pixel value information included in the information regarding the superpixel serving as the information inheritance destination, and sets information regarding motion-compensated coordinates of the superpixel serving as the information inheritance source as coordinate information included in the information regarding the superpixel serving as the information inheritance destination (“Rounding the optical backward flow components u and v to the nearest integer for the horizontal and vertical direction and clipping components pointing outside the valid image area, the initial mapping of pixels to cluster centers of the new image k+1 denoted as {circumflex over (σ)}.sub.x,y,k+1.sup.init can be deduced from the previous mapping after L iterations of image k” at paragraph 0059, line 5; “Subsequent images are initialized 11 based on a label propagation using backward optical flow. Then, for subsequent images of the sequence of images, only contour pixels are processed 12 with regard to their cluster assignment” at paragraph 0066, second to last sentence).
Regarding claim 8, Reso et al. discloses a device further comprising: 
a determination section that determines the superpixel to which each of pixels included in the predetermined frame is affiliated (In the assignment-step, each contour pixel n is assigned to the cluster kε Kn, for which the energy term E(n,k) has its minimum given the set Kn” at paragraph 0040, line 7); and 
an update section that updates the information regarding the superpixel in accordance with information regarding the pixels affiliated to the superpixel (”Based on the assignments, the parameters of the cluster centers are re-estimated in the update-step by calculating the mean color and mean position of their assigned pixels. The iteration stops when no changes in the assignment-step are detected or a maximum number of iterations have been performed” at paragraph 0040, second to last sentence).
Regarding claim 10, Reso et al. discloses a device further comprising: 
a feature amount calculation section that calculates a feature amount of the superpixel in accordance with the feature amount of the pixels affiliated to the superpixel (“More specifically, the energy-minimizing framework used in TCS clusters pixels based on their five dimensional feature vector [labxy], which contains the three color values [lab] in CIE-Lab-color space and the pixels coordinates [xy]” at paragraph 0047, line 1).
Regarding claim 11, Reso et al. discloses a device further comprising: 
a filter processing section that performs filter processing by using the feature amount of the superpixel in the predetermined frame and the feature amount of a corresponding one of the superpixels in the earlier frame, and thus calculates the feature amount of the superpixel (“Rounding the optical backward flow components u and v to the nearest integer for the horizontal and vertical direction and clipping components pointing outside the valid image area, the initial mapping of pixels to cluster centers of the new image k+1 denoted as {circumflex over (σ)}.sub.x,y,k+1.sup.init can be deduced from the previous mapping after L iterations of image k” at paragraph 0059, line 5; “Subsequent images are initialized 11 based on a label propagation using backward optical flow. Then, for subsequent images of the sequence of images, only contour pixels are processed 12 with regard to their cluster assignment” at paragraph 0066, second to last sentence).
Regarding claim 16, Reso et al. discloses an image processing method performed by an image processing device comprising: 
setting superpixels for frames included in a video image, the superpixels being regions including a plurality of pixels (“According to the invention, a method for generating temporally consistent superpixels for a sequence of images” at paragraph 0007, line 1); and 
as information regarding each of the superpixels in a predetermined frame, inherits and sets information regarding a corresponding one of the superpixels in a frame earlier than the predetermined frame (“initializing subsequent images based on a label propagation using backward optical flow” at paragraph 0009; “As mentioned above, TCS initializes new images only by projecting the spatial centers into a new image entering the observation window. Therefore, the weighted average of the dense optical flow determined over all pixels assigned to a cluster is used for the projection” at paragraph 0057, line 1).
  from the previous mapping after L iterations of image k” at paragraph 0059, line 1).
Regarding claim 17, Reso et al. discloses a program for causing a computer to perform a process (“Of course, the different units 22, 23, 24 of the apparatus 20 may likewise be fully or partially combined into a single unit or implemented as software running on a processor. Also, the input 21 and the output 25 can likewise form a single bi-directional interface” at paragraph 0067, last sentence) including the steps of: 
setting superpixels for frames included in a video image, the superpixels being regions including a plurality of pixels (“According to the invention, a method for generating temporally consistent superpixels for a sequence of images” at paragraph 0007, line 1); and 
as information regarding each of the superpixels in a predetermined frame, inherits and sets information regarding a corresponding one of the superpixels in a frame earlier than the predetermined frame (“initializing subsequent images based on a label propagation using backward optical flow” at paragraph 0009; “As mentioned above, TCS initializes new images only by projecting the spatial centers into a new image entering the observation window. Therefore, the weighted average of the dense optical flow determined over all pixels assigned to a cluster is used for the projection” at paragraph 0057, line 1).
  from the previous mapping after L iterations of image k” at paragraph 0059, line 1).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reso et al.
Reso et al. discloses a device wherein the update section outputs, as a segmentation result, the information regarding the superpixel (”Based on the assignments, the parameters of the cluster centers are re-estimated in the update-step by calculating the mean color and mean position of their assigned pixels. The iteration stops when no changes in the assignment-step are detected or a maximum number of iterations have been performed” at paragraph 0040, second to last sentence).
Reso et al. does not explicitly disclose that the output is obtained by performing a single update.
However, as Reso et al. states that iterations cease when there is no change in the assignment step.  Given the scenario that no changes occur after the first iteration of the assignment, there would only be one update step.  As such, this specific occasion would meet the requirements of the update to only occur once.

Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Reso et al. and Sato (US 2017/0300778).
Regarding claim 12, Reso et al. discloses a device wherein the filter processing is a process of feeding the feature amount of the superpixel in the earlier frame back to the feature amount of the superpixel in the predetermined frame (“Rounding the optical backward flow components u and v to the nearest integer for the horizontal and vertical direction and clipping components pointing outside the valid image area, the initial mapping of pixels to cluster centers of the new image k+1 denoted as {circumflex over (σ)}.sub.x,y,k+1.sup.init can be deduced from the previous mapping after L iterations of image k” at paragraph 0059, line 5; “Subsequent images are initialized 11 based on a label propagation using backward optical flow. Then, for subsequent images of the sequence of images, only contour pixels are processed 12 with regard to their cluster assignment” at paragraph 0066, second to last sentence).
Reso et al. does not explicitly disclose that the filter processing section controls the feedback in accordance with reliability of inheritance of the information regarding the superpixel.
Sato teaches an image processing device wherein the filter processing section controls the feedback in accordance with reliability of inheritance of the information regarding the superpixel (“Whether the super pixel color of S(i, j) is similar with the reference super-pixel color is determined based on the matched sad value calculated in the super-pixel matching module. If the sad value is large, a threshold is set to be larger accordingly; and if the sad value is small, the threshold is set be smaller. The reason for using an adaptive threshold is to prevent an incorrect masking label from being derived from wrong super-pixel segmentation. The value of the color distance D(l, m) changes according to not only the difference of sequence images but also the change of super-pixel division segmentation accuracy. If a super-pixel contains incorrect pixels because of low accuracy of super-pixel segmentation, D(l, m) may take a large value. The sad value is the sum of color distance D(l, m) in R.sub.m, and is a good measured value of the super-pixel segmentation accuracy and the reliability of the D(l, m)” at paragraph 0073).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the reliability calculation as taught by Sato in the system of Reso et al. to determine the quality of segmentation and superpixel assignment.
Regarding claim 13, Reso et al. discloses a device as described in claim 10 above.
Reso et al. does not explicitly disclose a computation section that uses the feature amount of surrounding ones of the superpixels to perform weighting on the feature amount of each of the superpixels in accordance with correlations between the feature amounts.
Sato teaches an image processing device comprising:
a computation section that uses the feature amount of surrounding ones of the superpixels to perform weighting on the feature amount of each of the superpixels in accordance with correlations between the feature amounts (“FIG. 14 is a curve diagram of the message weights of adjacent super-pixels and the sums of absolute distances between super-pixels i and k. The message weights represent influence from adjacent super-pixels. If the color of the super-pixel i is similar with that of the adjacent super-pixel k, influence from k to i is large.” at paragraph 0085, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a weighting as taught by Sato in the system of Reso et al. to determine the likelihood that adjacent superpixels belong to the same object (see Sato at paragraph 0085).

Claim(s) 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Reso et al. and Hung et al. (US 2018/0115763).
Regarding claim 14, Reso et al. discloses a device as described in claim 10 above.
Reso et al. does not explicitly disclose an output section that outputs an overall feature amount of the predetermined frame, the overall feature amount being calculated based on the feature amount of the superpixel.
Hung et al. teaches an image processing device comprising:
an output section that outputs the feature amount of the superpixel (“In an embodiment, the image segmenting module 143 may collect statistics of the histogram information of each superpixel. The aforementioned histogram information is generated from the statistics of the pixel value information of each pixel in one superpixel, which may be a HSV histogram or a statistical chrominance histogram corresponding to each color channel, for example, but the invention is not limited thereto” at paragraph 0028, line 1).  While this does explicitly show an overall feature amount of the predetermined frame, it is appreciated that histogram information for the entirety of the image is an obvious extension calculating histograms for each individual region.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ statistical histograms as taught by Hung et al. for the frame of Reso et al. to provide metrics for the features of the overall image.
Regarding claim 15, the Reso et al. and Hung et al. combination discloses a device wherein the output section further outputs, as the feature amount of each of the pixels included in the predetermined frame, the feature amount of the superpixel to which each of the pixels is affiliated (“In an embodiment, the image segmenting module 143 may collect statistics of the histogram information of each superpixel. The aforementioned histogram information is generated from the statistics of the pixel value information of each pixel in one superpixel, which may be a HSV histogram or a statistical chrominance histogram corresponding to each color channel, for example, but the invention is not limited thereto” Hung et al. at paragraph 0028, line 1).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662